               Case 2:19-cv-01262-RSL Document 17 Filed 08/04/20 Page 1 of 2




 1                                                                       District Judge Robert S. Lasnik
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      SETH KORLEY MARTEY,                                  No. C19-01262 RSL
10
                           Plaintiff,                      FIFTH STIPULATION AND
11                                                         ORDER FOR EXTENSION OF
                     v.                                    ANSWER DEADLINE
12
      MICHAEL RICHARD POMPEO, et al.,
13
14                           Defendants.

15
             The Parties, through undersigned counsel, hereby STIPULATE and AGREE that
16
     Defendants’ Answer may be extended from August 3, 2020 to October 2, 2020. Good cause
17
18   exists for the requested extension. The parties are discussing the possible resolution of this

19   matter after Plaintiff completes the interview process at the Consulate and the Department of

20   State (“State”) has time for processing. However, due to the COVID-19 pandemic, State
21
     temporarily suspended all routine visa services at all U.S. Embassies and Consulates effective
22
     3/20/20, and the U.S. Embassy in Ghana continues without an identified date for resumption of
23
     routine visa services. State is unaware of any developments with Plaintiff’s visa application
24
     since the last update and this is unlikely to change until the suspension of routine visa services
25
26   ends.

27

     FIFTH STIPLUATION AND ORDER FOR EXTENSION                              UNITED STATES ATTORNEY
     OF DEADLINE (C19-01262 RSL) - 1                                         1201 PACIFIC AVE., STE. 700
                                                                                TACOMA, WA 98402
                                                                                  (253) 4258-3800
               Case 2:19-cv-01262-RSL Document 17 Filed 08/04/20 Page 2 of 2



           Accordingly, the Parties respectfully request an extension of the deadline for Defendants’
 1
 2   Answer until October 2, 2020.

 3
     Dated: August 3, 2020
 4                                                       Respectfully submitted,
 5
 6                                                       United States Attorney’s Office

 7   s/ Bart Klein                                       /s/ Michelle R. Lambert
     BART KLEIN WSBA #10909                              MICHELLE R. LAMBERT
 8   Law Offices of Bart Klein                           NYS#4666657
     WSBA # 10909                                        Assistant United States Attorney
 9
     605 First Avenue South, Suite 500                   United States Department of Justice
10   Seattle, WA 98104                                   1201 Pacific Avenue, Suite 700
     Tel.: (206) 624-3787                                Tacoma, WA 98402
11   Fax: (206) 624-6371                                 Tel.: (253) 428-3824
     Bart.Klein@bartklein.com                            Email: michelle.lambert@usdoj.gov
12
     Attorney for Plaintiffs                             Attorney for Defendants
13
14
15
16
17
                                                ORDER
18           The parties having so stipulated, the above is SO ORDERED. Defendants’ Answer is
19   due on October 2, 2020.
20
21
            DATED this 4th day of August, 2020.
22
23
24                                                       A
                                                         Robert S. Lasnik
25
                                                         United States District Judge
26
27

     FIFTH STIPLUATION AND ORDER FOR EXTENSION                           UNITED STATES ATTORNEY
     OF DEADLINE (C19-01262 RSL) - 2                                      1201 PACIFIC AVE., STE. 700
                                                                             TACOMA, WA 98402
                                                                               (253) 4258-3800
